DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “…determining a predicted motion represented in the test image data set by processing, at a computer system, the test image data set into a machine learning model, the machine learning model having been trained using: a training data set to learn one or more parameters of the machine learning model, the training data set comprising a plurality of training data elements, each training data element of the plurality of training data elements including: an image data set comprising, for each pixel of a second plurality of pixels, an image-characteristic value, the image-characteristic value being based at least on an intensity of the pixel, and a motion data set that indicates a portion of the second plurality of pixels representing a movement…”, or any variations thereof as recited.
Closest prior art Sankaran USPN 2016/0314601 discloses assessing an arterio-venous malformation (AVM) may include, for example, receiving a patient-specific model of a portion of an anatomy of a patient; using a computer processor to analyze the patient-specific model for identifying one or more blood vessels associated with the AVM, in the patient-specific model; and estimating a risk of an undesirable outcome caused by the AVM, by performing computer simulations of blood flow through the one or more blood vessels associated with the AVM in the patient-specific model.
Further closest prior art Thiagarajan USPN 2016/0005183 discloses automatically segment and identify tumor regions in medical images is extremely valuable for clinical diagnosis and disease modeling. In various embodiments, an efficient algorithm uses sparse models in feature spaces to identify pixels belonging to tumorous regions. By fusing both intensity and spatial location information of the pixels, this technique can automatically localize tumor regions without user intervention. Using a few expert-segmented training images, a sparse coding-based classifier is learned. For a new test image, the sparse code obtained from every pixel is tested with the classifier to determine if it belongs to a tumor region. Particular embodiments also provide a highly accurate, low-complexity procedure for cases when the user can provide an initial estimate of the tumor in a test image
However, none of the prior art disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


July 27, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662